                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


ROBERT F. ROBERTS, SR.,

                     Plaintiff,

vs.                                      Case No. 19-3161-SAC

ROGER SOLDAN, et al.,

                     Defendants.

                             O R D E R

      Plaintiff has informed the court of a change of address (Doc.

No. 13) and the Clerk has mailed a copy of the Martinez report to

that address.   The court previously granted plaintiff time until

December 23, 2019 to file a response to the report if he wished to

do so.   Doc. No. 12.

      As it is unclear whether plaintiff received Doc. No. 12

(plaintiff indicates in Doc. No. 14 that he has not) and since his

receipt of the Martinez report has been delayed, the court shall

grant plaintiff time until January 10, 2020 to respond to the

Martinez report if he wishes to do so.    The court will also repeat

what the court stated in Doc. No. 12 regarding Martinez reports.

      The Tenth Circuit has stated:

      [I]n particular circumstances the Martinez report may be
      considered part of the pleadings for purposes of
      Fed.R.Civ.P. 12(b). . . . [W]e have authorized the
      district court to require a Martinez report to develop
      a basis for determining whether a prisoner plaintiff has
      a possibly meritorious claim.       The purpose of the
      Martinez report is to identify and clarify the issues

                                   1
     plaintiff raises in his complaint.     It also aids the
     court in its broad reading of the pro se litigant’s
     pleadings . . . by supplementing a plaintiff’s often
     inadequate description of the practices that he contends
     are unconstitutional. When the plaintiff challenges a
     prison’s policies or established procedures and the
     Martinez report’s description of the policies or
     procedures remains undisputed after plaintiff has an
     opportunity to respond, we should, and will treat the
     portion of the Martinez report describing the policies
     or procedures like a written document that has been
     attached to plaintiff’s complaint.

Hall v. Bellmon, 935 F.2d 1106, 1112-13 (10th Cir. 1991)(interior

citations omitted).     A Martinez report is treated more like an

affidavit than a motion.   See Dickey v. Merrick, 90 Fed.Appx. 535,

537 (10th Cir. 2003).

     To repeat, plaintiff is granted time until January 10, 2020

to respond to the Martinez report if he wishes to do so.

     IT IS SO ORDERED.

     Dated this 20th day of December, 2019, at Topeka, Kansas.




                           s/Sam A. Crow __________________________
                           Sam A. Crow, U.S. District Senior Judge




                                  2
